                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


UNITED STATES OF AMERICA,                               CRIMINAL NO. 5:17-60-KKC
       Plaintiff,


                                                                   ORDER
V.


BRANDIE M. STAMPER,
       Defendant.


                                          *** *** ***

     This matter is before the Court on the Defendant’s motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255 (DE 106) and United States Magistrate Judge Matthew

Stinnett’s Report and Recommendation (DE 147). Judge Stinnett recommended that the

Defendant’s motion be denied. (DE 147 at 8.) No objections have been filed as to his

recommendation. The Court, after reviewing the Defendant’s motion and applicable law,

agrees with Judge Stinnett’s Report and Recommendation.

     Accordingly, the Court, being sufficiently advised, HEREBY ORDERS as follows:

        (1) Judge Stinnett’s Report and Recommendation (DE 147) is ADOPTED as the

            Court’s opinion.

        (2) The Defendant’s motion to vacate, set aside, or correct sentence (DE 106) is

            DENIED.

        (3) A Certificate of Appealability SHALL NOT ISSUE because the Defendant has

            not made a substantial showing of the denial of a Constitutional right. See 28

            U.S.C. § 2253(c).


                                               1
      (4) A separate judgment shall issue.

Dated March 30, 2020




                                             2
